PER CURIAM.
It is proposed to modify the judgment in the action wherein Prudence Carr is plaintiff, and Maltby and another are defendants, as stated in the following proposition: Judgment modified by striking therefrom, to wit: “Subject, however, to plaintiff’s right to the possession, rents, and profits of said mortgaged premises during her natural life.” Also: “Nevertheless, at the time said Maltby took said mortgage, plaintiff was in open, visible possession and actual occupancy of said premises; the record title showing that said Barnard had procured his deed for a nominal consideration, although said property was apparently of much greater value, and said Maltby neglected to inquire of plaintiff what her rights were in said premises, and that it is therefore considered, and hereby determined, that said Maltby is chargeable with notice, when he took said mortgage, of plaintiff’s right to the possession, rents, and profits of the premises so mortgaged to him during her natural life.” Also: “Subject to plaintiff’s right in said premises, the same as in the case of her other real property aforesaid covered by said mortgage,”—and as so modified affirmed.